  Case 19-35116       Doc 31     Filed 07/28/20 Entered 07/28/20 13:05:08              Desc Main
                                   Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re: Donald C Norton
                                              )           19 B 35116
                                              )
                 Debtor(s)                    )           Judge Janet S Baer


                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

To:
Donald C Norton, 2160 Magenta Lane, Algonquin, IL 60102
David M Siegel & Associates LLC, 790 Chaddick Drive, Wheeling, IL 60090

     Please take notice that on August 7, 2020 at 9:30 a.m., I will appear before the Honorable
Judge Janet S. Baer or any other Bankruptcy Judge who may preside in her place and stead, and
present the attached motion to modify the debtor’s plan.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC.
        You can set up an account at www.court-solutions.com or by calling Court Solutions at
(917) 746-7476.

         A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

      I certify that this office caused a copy of this notice and the attached motion to be delivered
to the above listed debtor and creditor(s) by depositing it in the U.S. Mail and to debtor’s
attorney electronically via the court’s CM/ECF System on July 28, 2020.

                                                          /s/ Glenn Stearns
                                                          Glenn Stearns, Trustee

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
  Case 19-35116       Doc 31     Filed 07/28/20 Entered 07/28/20 13:05:08           Desc Main
                                   Document     Page 2 of 2



                                  MOTION TO MODIFY PLAN

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting modification of the above
debtors’ plan pursuant to 11 U.S.C. § 1329 and in support thereof, states the following:
       1. On December 13, 2019, the debtor filed a petition under Chapter 13.
       2. The debtor’s amended plan filed February 24, 2020 (Doc 21) was confirmed on
           February 28, 2020.
       3. The confirmed plan provides for payments of $1,200 per month for 2 months and
           $1,375 per month for 58 months with all creditors scheduled to be paid in full.
       4. The debtor has filed a motion to incur debt (Doc 30).
       5. Paragraph 7 of debtor’s motion states that if his motion is granted, he is willing to pay
           the resulting savings of $338 per month toward his plan.


     WHEREFORE, the Trustee prays that if the debtor’s motion to incur debt is granted, his
plan be modified to increase his monthly plan payment from $1,375 to $1,713 and for such other
and further relief as this court deems proper.


                                                 Respectfully Submitted;
                                                 Glenn Stearns, Trustee

                                                 /S/ Glenn Stearns
                                                 By: Glenn Stearns
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532 (630) 981-3888
